FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3214
                  _____________________________

JOHN F. CASEY, III,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Mark Borello, Judge.

                            April 16, 2019


B.L. THOMAS, C.J.
     In 2011, Appellant filed a rule 3.850 motion for postconviction
relief raising eighteen claims, including one claim that his counsel
was ineffective for failing to object to Appellant’s sentence for first-
degree murder and attempted armed robbery, which he argued
was illegal because it exceeded the statutory maximum. The
postconviction court denied Appellant’s motion.
    In 2016, Appellant filed a rule 3.800 motion to correct illegal
sentence, arguing that his consecutive sentences for first-degree
murder and attempted armed robbery violated the prohibition
against double jeopardy, as they arose from the same occurrence.
    The lower court denied Appellant’s motion to correct illegal
sentence as successive, stating that it had already addressed “this
exact issue” as raised in Appellant’s 2011 motion for postconviction
relief; the court directed Appellant to show cause why he should
not be barred from future pro se filings regarding the murder and
armed robbery cases.
     In his response to the court’s show cause order, Appellant
stated that the issue raised in his motion to correct sentence was
not the same as the issue raised in his motion for postconviction
relief. After considering Appellant’s response, the court stated
that Appellant had “exhausted his postconviction remedies” and
prohibited Appellant from pro se filings related to his convictions.
                              Analysis
     An order prohibiting future pro se filings is reviewed for abuse
of discretion. See Ashe v. State, 106 So. 3d 956, 957 (Fla. 4th DCA
2013). Florida Rule of Criminal Procedure 3.800(a) allows for the
filing of multiple motions, and “[a] rule 3.800(a) motion cannot be
classified as successive unless it raises a claim that has previously
been addressed on the merits.” Jordan v. State, 36 So. 3d 796 (Fla.
1st DCA 2010) (Mem).
     The State concedes that Appellant’s rule 3.800 motion raised
a claim not previously decided on the merits. We reverse the order
barring Appellant from future pro se filings. We note that a trial
court has the authority under section 944.279, Florida Statutes, to
refer any inmate to the Department of Corrections for disciplinary
action, if the inmate files a “frivolous or malicious collateral
criminal proceeding” or “knowingly or with reckless disregard for
the truth” asserts “false information or evidence.” Trial courts can
and should exercise this authority where appropriate, as the
statute reflects the public policy of the State to discourage
meritless litigation.
    REVERSED.
ROBERTS and OSTERHAUS, JJ., concur.




                                 2
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


John F. Casey, III, pro se, Appellant.

Ashley Moody, Attorney General, Bryan Jordan, Senior Assistant
Attorney General, Tallahassee, for Appellee.




                                 3